Citation Nr: 0915482	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for gastroenteritis-
gastritis.

2.  Entitlement to service connection for a gastrointestinal 
disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service from January 26, 1979 to March 
2, 1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for a gastrointestinal 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO denied 
service connection for gastroenteritis-gastritis.  A notice 
of disagreement was not received within the subsequent one-
year period.

2.  Evidence submitted since the RO's September 1998 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1998 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's September 1998 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
gastroenteritis-gastritis, the Veteran's claim is being 
granted to the extent that it is reopened.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.  The Board notes that additional evidence has 
been received which the Veteran has not waived RO 
jurisdiction over; however, the Board finds no prejudice in 
initially reopening the claim of service connection prior to 
the remand to the RO for consideration of this evidence as 
this action is favorable to the Veteran.


New and Material

In a January 1998 rating decision, service connection for 
gastroenteritis-gastritis was denied.  This denial was 
confirmed and continued in May and September 1998 rating 
decisions.  The reason for the most recent denial was that 
there was no competent evidence relating post-service 
gastrointestinal disability to service.  

The evidence of record consisted of service treatment records 
as well as post-service medical records.  

The service treatment records reflect that the Veteran was 
seen on February 1, 1979 for complaints of vomiting three 
times within one hour.  He indicated that he had a sore 
throat.  The Veteran reported severe abdominal tenderness 
with palpation.  He also complained of having cramps in the 
mid-abdomen as well as diarrhea.  On examination, the abdomen 
was soft with mild tenderness.  There was no guarding or 
rebound.  Rectal examination was negative.  The Veteran was 
given Kaopectate, Compazine, Cepacol Lozenges, and Tylenol.  
The next day, the Veteran was again seen with complaints of 
stomach cramps, diarrhea, a sore throat, and a fever, which 
had been present for 2-4 days.  Examination revealed that the 
bowel sounds were present and active.  There was negative 
rebound.  There was generalized tenderness.  The Veteran 
indicated that he would like a discharge.  The impression was 
viral enteritis.  He was given Mylicon tablets.  On February 
9, 1979, the Veteran reported that his urine and stool were 
darker.  He appeared ill.  Examination was negative.  The 
examiner sought to rule out hepatitis.  

Post-service, the Veteran was hospitalized in July 1981 with 
complaints of stomach pains and vomiting.  The impression was 
probable viral gastroenteritis.  

The Veteran was hospitalized in April 1982 with complaints of 
vomiting.  The impression was gastroenteritis.   X-rays 
revealed a dilated small bowel; no ileus, obstructions, 
ascites, or free air.  The Veteran was hospitalized again in 
December 1985 with complaints of abdominal pain.  The 
impression was viral gastritis.  In June 1997, the Veteran 
was seen for an upper gastrointestinal bleed.  An 
esophagogastroduodenoscopy yielded a diagnosis of upper 
gastrointestinal bleed secondary to erosive gastritis.  

In May 1998, a VA opinion was sought regarding the Veteran's 
gastrointestinal difficulties.  The examiner noted that in 
the military, the Veteran had acute viral gastroenteritis.  
There was no history of bleeding at that time.  In July 1981, 
April 1982, and December 1985, the Veteran had episodes of 
acute gastroenteritis.  In June 1997, he had an episode of an 
upper gastrointestinal bleed.  The esophagogastroduodenoscopy 
showed upper gastrointestinal bleed secondary to erosive 
gastritis.  The examiner indicated that it was likely due to 
alcohol intake.  The examiner stated that the 
gastrointestinal disability present in June 1997 was not the 
same as that which occurred during service.  In the service, 
the process was an acute inflammation due to a viral 
infection.  In June 1997, the Veteran had erosive gastritis 
due to alcohol abuse.  

A notice of disagreement was not received within the 
subsequent one-year period to initiate an appeal.  Therefore, 
the RO's September 1998 rating decision is final.  38 
U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In May 2003, the Veteran submitted a claim to reopen service 
connection for a gastrointestinal disability.  In conjunction 
with the claim, new evidence has been received which is both 
favorable and unfavorable.  However, in considering whether 
to reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the Veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
As such, the Board does not weigh the evidence at this 
juncture.  The positive evidence is assumed credible.  

With regard to that positive evidence, several letters have 
been received from R.E.M., M.D., a gastroenterology 
specialist.  In an April 2006 letter, Dr. M. indicated that 
the Veteran suffered from a cyclic vomiting syndrome which 
presented with recurring episodes of nausea, vomiting, and 
abdominal pain.  He had multiple hospital admissions for 
persistent vomiting and dehydration.  He also had undergone 
extensive gastrointestinal work-ups which did not reveal 
other causes for the symptoms.  In an October 2006 letter, 
Dr. M. indicated that the Veteran's symptoms began during 
military service.  He stated that he had reviewed records.  
The records indicated that he was diagnosed with 
gastroenteritis.  However, by history, he had had 
intermittent symptoms on an ongoing basis since that time.  
The diagnosis was cyclic vomiting syndrome.  This physician 
felt that his history was consistent with cyclic vomiting 
syndrome.  Thereafter, in January 2007, Dr. M. indicated that 
the Veteran's inservice symptoms were certainly as likely as 
not symptoms of cyclic vomiting syndrome.  Dr. M. stated that 
there was no other diagnosis at that time (in service).  

In June 2007, Dr. M. stated that the inservice impression of 
viral enteritis was a clinical diagnosis and was not 
documented by any laboratory or imaging studies.  The Veteran 
in fact had a very minimal work up while he was in the 
hospital.  The symptoms were nonspecific, but certainly 
typical of cyclic vomiting syndrome symptoms.  The exact 
diagnosis that was present during service was not definite 
and certainly could have been cyclic vomiting syndrome.  He 
emphasized that the diagnosis of viral enteritis was simply 
clinical and not a documented diagnosis.  Additional letters 
were received in January and April 2009 in which Dr. M. 
indicated that the Veteran had cyclic vomiting syndrome.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect as 
it provides a medical nexus between current disability and 
service.  Thus, new and material evidence has been received 
since the RO's September 1998 decision; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

ORDER

The application to reopen the claim of service connection for 
gastroenteritis-gastritis is granted.


REMAND

The Veteran submitted additional medical evidence from Dr. M. 
and indicated in a VA Form which was sent to him that he 
wanted his case remanded to the agency of original 
jurisdiction (AOJ) for initial review of the new evidence.  
Therefore, the Board is remanding the remaining issue on 
appeal, service connection for a gastrointestinal disability, 
to the RO/AMC for initial consideration of the additional 
evidence added to the claims file.  The RO/AMC should 
consider the issue of service connection for a 
gastrointestinal disability on the merits since the claim has 
been reopened.  

Accordingly, this matter is REMANDED for the following 
actions:

The AMC should consider the claim on appeal, 
service connection for a gastrointestinal 
disability, in light of all of the evidence 
of record including the evidence which has 
been received subsequent to the August 2007 
supplemental statement of the case.  If the 
issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


